Citation Nr: 1040724	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-10 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for hearing loss.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel












INTRODUCTION

The Veteran had active military service from October 1944 through 
July 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before a decision review officer at the 
Detroit RO in October 2009.  A transcript of that hearing is of 
record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an original 
award does not raise the question of entitlement to an increased 
rating, but instead is an appeal of an original rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, the 
Board has characterized the rating issue on appeal as a claim for 
a higher evaluation of an original award.  Analysis of this issue 
requires consideration of the rating to be assigned effective 
from the date of award of service connection-in this case, May 
2, 2008. 


FINDING OF FACT

The Veteran's hearing acuity is manifested by no worse than level 
II hearing in the right ear and level I hearing in the left ear.






CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2008, prior 
to the initial adjudication of the claim.  Regarding VA's duty to 
notify, the notifications to the Veteran apprised him of what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical records, 
and secured an audiological examination in furtherance of his 
claim.  A VA examination with respect to the issue on appeal was 
obtained in July 2008.  38 C.F.R. § 3.159(c)(4).  The Board notes 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examination obtained in 
this case is adequate, as it was predicated on consideration of 
all of the pertinent evidence of record, and provided information 
necessary to apply the relevant rating criteria pertaining to the 
Veteran's bilateral hearing loss.  Further, at his October 2009 
RO hearing, the Veteran indicated that his hearing acuity had not 
worsened since his July 2008 VA audiological evaluation.  As 
such, obtaining a new VA audiological examination would serve no 
useful purpose as the Veteran has not indicated that his hearing 
acuity is worse since his last evaluation.  Accordingly, the 
Board finds that VA's duty to assist with obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

II. Analysis

The Veteran contends that he is entitled to a compensable rating 
for his service connected hearing loss.

A July 2008 VA audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
50
60
LEFT

20
15
40
60

Puretone threshold averages were 41 decibels in the right ear, 
and 34 decibels in the left ear.  Speech testing revealed speech 
recognition ability of 88 percent in the right ear and 92 percent 
in the left ear.  The examiner assessed the Veteran with mild to 
severe sensorineural hearing loss in the right ear, and mild to 
moderate sensorineural hearing loss (from 3000-8000 Hz) in the 
left ear.  At this examination, the Veteran reported difficulty 
hearing in every day situations in his home and work life.  The 
Veteran reported that he had trouble hearing on the telephone 
when using his right ear, and noted that he had difficulty 
understanding the clarity of women's voices and hearing at the 
movies.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do not 
give past medical reports precedence over current findings.  Id.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

As noted in the introduction above, the Court has indicated that 
a distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra. 
Accordingly, the Board will evaluate the Veteran's disability to 
determine if the evidence of record entitles him to a compensable 
(zero percent) evaluation for his service connected hearing loss 
at any point since the initial award of service connection-May 
2, 2008.

Defective hearing is rated in accordance with the criteria set 
forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the Veteran's 
hearing loss, the Board notes that hearing loss evaluations are 
determined by a mechanical application of the rating schedule, 
which is grounded on numeric designations assigned to audiometric 
examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. 
App. 9, 10 (1999).  Ratings range from zero to 100 percent based 
on organic impairment of hearing acuity.  Auditory acuity is 
gauged by examining the results of controlled speech 
discrimination tests, together with the results of puretone 
audiometric tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85(c).  

To rate the degree of disability, the rating schedule establishes 
11 auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85, Table VI.  Once the auditory acuity levels are 
determined, Table VII is then used with the resulting auditory 
acuity level Roman numeral scores, which reveals the disability 
rating to be awarded.

Entering the examination results from the Veteran's July 2008 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear warrants a score of II and the 
left ear warrants a score of I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, based 
on the examination results in July 2008, the Veteran's bilateral 
hearing loss was non-compensably (zero percent) disabling at that 
time:

Table - VII Percentage Evaluation
B
e
t
t
e
r
 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear












A January 2008 private audiological evaluation from the Michigan 
Ear Institute is also of record; however, because the examiner 
did not clearly interpret the graph and state the puretone 
threshold averages for each ear, or indicate whether the Maryland 
CNC was used to determine speech recognition scores, the Board 
cannot utilize the results obtained from this examination for 
disability evaluation purposes.  In any event, even after the 
Board reviewer interpreted the audiogram to the best of her 
ability, the results reveal that the Veteran's hearing loss was 
noncompensably disabling at that time.  Specifically, the Board 
found a pure tone threshold average of 37.5 decibels for the 
right ear, and a pure tone threshold average of 31.25 decibels 
for the left ear.  Although the examiner did not indicate whether 
the Maryland CNC was utilized to determine speech recognition 
scores, the examination reflected speech recognition of 84 
percent in the right ear and 96 percent in the left ear.  After 
entering the results from the January 2008 private audiological 
evaluation in the tables shown above, the Veteran's hearing loss 
was no more than noncompensably disabling at the time of the 
January 2008 private audiological examination.

In conclusion, the audiological examinations currently of record 
do not show that the Veteran is entitled to a compensable 
evaluation for his service-connected hearing loss at any point 
since the initial award of service connection in May 2008.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which offer the possibility of a higher evaluation when 
exceptional patterns of hearing loss are present.  However, 
because the evidence does not show exceptional patterns of 
hearing loss, a higher evaluation is not warranted.  38 C.F.R. 
§ 4.86 (exceptional patterns are those where the puretone 
thresholds at each of the four evaluated frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more). 

In deciding this issue the Board has considered the provisions of 
38 U.S.C.A. § 5107 (benefit of the doubt).  Under the benefit-of-
the-doubt standard, when a Veteran seeks benefits and the 
evidence is in relative equipoise regarding any issue material to 
the determination of a matter, the law dictates that the benefit 
of any doubt belongs to the Veteran.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
However, where, as here, the rating criteria are determined by a 
mechanical application of numeric designations assigned to 
audiometric examination results, which are not contradicted by 
the remaining record, the preponderance of the evidence is 
against the claim.  As noted above, this determination is based 
upon consideration of applicable rating provisions.  

It should also be pointed out that there is no showing that the 
Veteran's hearing loss has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  This disability has been accurately 
reflected by the schedular criteria.  Without evidence reflecting 
that the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115-16 (2008).  There is no suggestion in the record 
that the Veteran's hearing loss warrants referral for extra-
schedular consideration.  38 C.F.R. § 3.321 (2010).  

Based on the foregoing analysis of all of the facts in evidence, 
the Board finds that the Veteran's bilateral hearing loss does 
not warrant a compensable rating.

ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



                ____________________________________________
ROBERT SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


